DETAILED ACTION
This action is in response to communication filed January 11th, 2021.
Claims 1-26 are currently pending.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Munafo et al (U.S. Patent Application Publication no. 2018/0287869).

With respect to claims 1 and 14, Munafo discloses a method, wireless communication device (paragraph [0072]), and for partially reconfiguring a Field Programmable Gate Array, FPGA (paragraph [0145]), that provides processing functionality for a wireless communication device, comprising:
	a wireless communication device for operation in a wireless communication network (paragraph [0072]), comprising: 
	radio frequency transmit and/or receive circuitry (paragraph [0064]);  
	one or more sensors (paragraph [0035]);  
	non-volatile memory storing a modem bit file and an application bit file (paragraph [0072], modem profiles);  and 

a controller is operable to:
	determining that a first triggering event for partially reconfiguring the FPGA to provide modem functionality has occurred (paragraph [0072], lines 6-12), the modem functionality being functionality related to transmitting and/or receiving signals via a radio frequency transmit and/or receive circuitry that is external to the FPGA (paragraph [0097], lines 6-16);
	upon determining that the first triggering event for partially reconfiguring the FPGA to provide modem functionality has occurred (paragraph [0072], lines 6-12), loading a modem bit file into a reconfiguration partition of the FPGA, the modem bit file programming the reconfiguration partition of the FPGA to provide the modem functionality (paragraph [0126], lines 1-9);  
	after loading the modem bit file into the reconfiguration partition of the FPGA (paragraph [0128], provisioning failure message), determining that a second triggering event for partially reconfiguring the FPGA to provide application functionality, rather than the modem functionality, has occurred (paragraph [0107], lines 1-10);  and 
	upon determining that the second triggering event for partially reconfiguring the FPGA to provide application functionality (paragraph [0128], provisioning failure message), rather than the modem functionality, has occurred, loading an application bit file into the reconfiguration partition of the FPGA, the application bit file programming the reconfiguration partition of the FPGA to provide the application functionality (paragraph [0107], lines 1-10, applications that run inside the ME circuitry). 

With respect to claim 2, Munafo discloses the method of claim 1 wherein the wireless communication device periodically transmits and/or receives signals via a wireless communication network, and the first triggering event is an event indicative of a start of a transmit and/or receive occasion of the wireless communication device (paragraph [0063], lines 20-23)

With respect to claim 3, Munafo discloses the method of claim 2 wherein the second triggering event is an event indicative of completion of the transmit and/or receive occasion of the wireless communication device (paragraph [0121]). 

With respect to claim 4, Munafo discloses the method of claim 1 wherein the wherein the wireless communication device periodically transmits and/or receives signals via a wireless communication network, and the first triggering event is expiration of a timer having a duration equal to an amount of time between transmit and/or receive occasions for the wireless communication device (paragraph [0062], lines 13-19). 

With respect to claim 5, Munafo discloses the method of claim 4 wherein expiration of the timer is indicative of a start of a transmit and/or receive occasion of the wireless communication device, and the second triggering event is an event indicative of completion of the transmit and/or receive occasion of the wireless communication device (paragraph [0121]). 

With respect to claim 6, Munafo discloses the method of claim 1 wherein the application functionality comprises: 
	functionality to process signals received and stored by the FPGA while the reconfiguration partition was programmed to provide the modem functionality (paragraph [0097], lines 6-16);  
	and/or functionality to collect data from one more sensors that are external to the FPGA (paragraph [0103], lines 1-5). 

With respect to claim 7, Munafo discloses the method of claim 1 further comprising, upon determining that the first triggering event for partially reconfiguring the FPGA to provide modem functionality has occurred (paragraph [0097], lines 6-16), enabling an interface on the FPGA that communicatively couples the reconfiguration partition of the FPGA to the radio frequency transmit and/or receive circuitry (paragraph [0132]). 

With respect to claim 8, Munafo discloses the method of claim 7 further comprising, upon determining that the second triggering event for partially reconfiguring the FPGA to provide application functionality, rather than the modem functionality, has occurred (paragraph [0107], lines 1-10), disabling the interface on the FPGA that communicatively couples the reconfiguration partition of the FPGA to the radio frequency transmit and/or receive circuitry (paragraph [0144]). 

With respect to claim 9, Munafo discloses the method of claim 1 further comprising, upon determining that the second triggering event for partially reconfiguring the FPGA to provide application functionality, rather than the modem functionality, has occurred (paragraph [0107], lines 1-10), enabling an interface on the FPGA that communicatively couples the reconfiguration partition of the FPGA to one or more external sensors (paragraph [0103]). 

With respect to claim 10, Munafo discloses the method of claim 1 further comprising, upon determining that the second triggering event for partially reconfiguring the FPGA to provide application functionality, rather than the modem functionality, has occurred (paragraph [0107], lines 1-10), waiting a predefined amount of time prior to loading the application bit file into the reconfiguration partition of the FPGA (paragraph [0130]). 

With respect to claim 11, Munafo discloses the method of claim 1 further comprising, prior to determining that the first triggering event for partially reconfiguring the FPGA to provide modem functionality has occurred, loading a main bit file into a main partition of the FPGA (paragraph [0107], lines 1-10) that programs the main partition of the FPGA to provide a processor, a timer, memory, an interface to the radio frequency transmit and/or receive circuitry, and an interface to the one or more external sensors (paragraph [0062], lines 13-19). 
 
With respect to claim 12, Munafo discloses the method of claim 1 wherein the method is performed by one or more components of the FPGA (paragraph [0071]). 

With respect to claim 13, Munafo discloses the method of claim 1 wherein the method is performed by a controller that is external to the FPGA (paragraph [0103]). 

With respect to claim 15, Munafo discloses the wireless communication device of claim 14 wherein: 
	the non-volatile memory further stores a main bit file (paragraph [0107], lines 1-5);  and 
	the controller is further operable to, prior to determining that the first triggering event for partially reconfiguring the FPGA to provide modem functionality has occurred (paragraph [0072], lines 6-12), load the main bit file into a main partition of the FPGA that programs the main partition of the FPGA to provide memory, an interface to the radio frequency transmit and/or receive circuitry, and an interface to the one or more sensors (paragraph [0126], lines 1-9). 

With respect to claim 16, Munafo discloses the wireless communication device of claim 14 wherein the controller is implemented within the FPGA (paragraph [0071]). 

With respect to claim 17, Munafo discloses the wireless communication device of claim 14 wherein the controller is a component of the wireless communication device and is external to the FPGA (paragraph [0103]). 
 
With respect to claim 18, Munafo discloses the wireless communication device of claim 14 wherein the wireless communication device periodically transmits and/or receives signals via the wireless communication network, and the first triggering event is an event indicative of a start of a transmit and/or receive occasion of the wireless communication device (paragraph [0062], lines 13-19). 

With respect to claim 19, Munafo discloses the wireless communication device of claim 18 wherein the second triggering event is an event indicative of completion of the transmit and/or receive occasion of the wireless communication device (paragraph [0121]). 

With respect to claim 20, Munafo discloses the wireless communication device of claim 14 wherein the wireless communication device periodically transmits and/or receives signals via the wireless communication network, and the first triggering event is expiration of a timer having a duration equal to an amount of time between transmit and/or receive occasions for the wireless communication device (paragraph [0062], lines 13-19). 

With respect to claim 21, Munafo discloses the wireless communication device of claim 20 wherein expiration of the timer is indicative of a start of a transmit and/or receive occasion of the wireless communication device, and the second triggering event is an event indicative of completion of the transmit and/or receive occasion of the wireless communication device (paragraph [0121]). 

With respect to claim 22, Munafo discloses the wireless communication device of claim 14 wherein the application functionality comprises: 
	functionality to process signals received and stored by the FPGA while the reconfiguration partition was programmed to provide the modem functionality (paragraph [0071]);  and/or 
	functionality to collect data from one more sensors that are external to the FPGA (paragraph [0103]). 
 
With respect to claim 23, Munafo discloses the wireless communication device of claim 15 wherein the controller is further operable to, upon determining that the first triggering event for partially reconfiguring the FPGA to provide the modem functionality has occurred, enable the interface to the radio frequency transmit and/or receive circuitry (paragraph [0115]). 

With respect to claim 24, Munafo discloses the wireless communication device of claim 23 wherein the controller is further operable to, upon determining that the second triggering event for partially reconfiguring the FPGA to provide application functionality, rather than the modem functionality, has occurred, disable the interface to the radio frequency transmit and/or receive circuitry (paragraph [0127]). 

With respect to claim 25, Munafo discloses the wireless communication device of claim 15 wherein the controller is further operable to, upon determining that the second triggering event for partially reconfiguring the FPGA to provide application functionality, rather than the modem functionality, has occurred, enable the interface to the one or more sensors (paragraph [0103]). 

With respect to claim 26, Munafo discloses the wireless communication device of claim 14 wherein the controller is further operable to, upon determining that the second triggering event for partially reconfiguring the FPGA to provide application functionality, rather than the modem functionality, has occurred, wait a predefined amount of time prior to loading the application bit file into the reconfiguration partition of the FPGA (paragraph [0130]). 

Response to Arguments
Applicant's arguments filed January 11th, 2020 have been fully considered but they are not persuasive. 

With respect to claim 1, the applicant argues that Munafo fails to disclose upon determining that the second triggering event for partially reconfiguring the FPGA to provide application functionality, rather than the modem functionality, has occurred, loading an application bit file into the reconfigurations portion of the FPGA, the application bit file programming the reconfigurations portion of the FPGA to provide the application functionality.
The examiner respectfully disagrees.  For guidance on the broadest reasonably interpretation of the claims, specifically with respect to the application functionality limitation argued by the applicant, the examiner provides an excerpt from the instant applications specification which provides for a least two embodiments for application functionality, which includes “functionality to process signals received and stored by the FPGA” or “functionality to collect data from one or more sensors that are external to the FPGA”.  Paragraph [0010]: 
[0010] In some embodiments, the application functionality comprises functionality to process signals received and stored by the FPGA while the reconfiguration partition was programmed to provide the modem functionality and/or 

The examiner believes that Munafo discloses both embodiments envisioned by the instant application.  The application functionality to process signals received and stored by the FPGA is disclosed by Munafo as, “trusted applications (for example proxy 510) and provides an API for client applications”, see paragraph [0106], lines 1-6, Figure 8 via interface 818 and bus 806 which connect the FPGA circuitry to sensors 820.  And the application functionality to collect data from sensors is disclosed by Muafo as also being connect to the bus 806, see paragraph [0103], lines 1-10, whereby the sensors are connected to the same circuitry as the modem 840, which Manufo describes as being embodied on a reconfigurable FPGA circuit, see paragraph [0145].  The prior art goes on to disclose several triggering events, including a triggering event to load an application bit file into the FPGA, which Manufo describes performing, “in response to the trigger, (re)configuring the communications circuitry 505 in accordance with the selected MP 577, implementing or executing applications associated with one or more network access profiles (NAPs) 575, etc”, see paragraph [0072], lines 6-12, whereby the network access profiles (NAPs) 575 are being interpreted as reading on an application bit file.  Therefor, in light of the applicant’s specification, the examiner believes that Manufo anticipates the disputed claim limitations as currently presented, and maintains the rejections above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Basilier		Pat. Pub.	2018/0077637
Yocam		Pat. Pub.	2018/0097690
Park		Pat. Pub.	2018/0270894
Zhang		Pat. Pub.	2019/0174423

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
3/4/21
/BLAKE J RUBIN/Examiner, Art Unit 2457